Appeal l)ismissed and Opinion Filed ,Januarv 8, 2013




                                                                   In The
                                                QEonrt of tppea(
                                      jfiftlj itrtrt of xa at atta
                                                        No. 05-1 i-00021-CV

                CREAT AMERICAN LLOYDS INSURANCE COMPANY, Appellant

                                                                      V.

                                 AUDUBON INSURANCE COMPANY, Appellee

                                On Appeal from the 160th Judicial District Court
                                                       1)allas County, Texas
                                             Trial Court      CaUSe No. 07-6321-H


                              MEMORANDUM OPINION ON REMAND

                                  Before 3 tistices O’Neill, Lang-Miers, and Richter
                                                                             1
                                            Opinion By Justice Lang-Miers

          Appellant Great American Lloyds Insurance Company appealed the trial court’s

judgment in favor of Appellee Audubon Insurance Company. We issued our opinion and

judgment on August 6, 2012, affirming the trial court’s judgment. Great American sought and

received extensions of time to file its petition for review in the Supreme Court of Texas.

Meanwhile, the parties reached a full and final settlement of their claims in this case, and Great

American filed a motion to abate the appeal in the supreme court. The supreme court granted the

motion, treating it as a petition for review. Without regard to the merits, the supreme court


The Honorable Martin E. Richter. Retired Justice. sitting by assignment.
granted the petition and remanded the case to this Court br rendition of judgment in accordance

with the parties’ settlement agreement.

       As part of their settlement agreement, the parties have filed a joint motion asking this

Court to withdraw its opinion of August 6, 2012, vacate the judgment of that date, render a

judgment of dismissal with prejudice, and tax costs of court against the party incurring the costs.

We grant the Decenther 28, 2012 agreed motion. We withdraw our August 6, 20 12 opinion in

this case and vacate the Court’s judgment of that date. This is now the   opinion   of the Court,

       Pursuant to the parties’ settlement agreement, we dismiss this appeal with prejudice and

tax costs of court against the party incurring the costs. See TEX. R. APP. P. 42. l(a)(2)(A).

                                                         4



                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE


1 1002 1FP05
                                 QIottrt of pptat
                         ,fIftj Oitrict of cxa at afta
                                        JUDGMENT

GREAT AMERICAN LLOYDS                              Appeal from the 160th Judicial District
INSURANCE COMPANY, Appellant                       Court of Dallas County, Texas (Trial Court
                                                   No. 07632l).
No, 051 L0002LCV                                   Opinion delivered by Justice LangMiers,
                                                   Justices O’Neill and Richter participating.
AUDUBON INSURANCE COMPANY,
Appellee

        We withdraw our opinion of August 6, 2012, and vacate the judgment of that date. Based
on the Court’s opinion of this date, we DISMISS the appeal with prejudice. Each party shall bear
its own costs of court.

Judgment entered January 8, 2013.
                                                                                                   1
                                                           ELIZABETH LANGMIERS
                                                           JUSTICE